DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20180080283).
Regarding claim 15: Wang discloses a method of drilling a directional borehole having a wall (Fig. 1; title; abstr.; [0002]). Wang discloses rotating an outer housing 20 of a drilling device 10 to a first rotational orientation relative to the borehole via rotation of a driveshaft 40, radially outwardly extending borehole engagement members 60 from the outer housing into engagement with the borehole wall thereby restraining the outer housing from rotating with the driveshaft and urging the drill bit in a radial direction with respect to the borehole, and drilling the borehole in the radial direction to deviate the borehole (Fig. 1; [0056], [0067]-[0070]. 

Regarding claim 18: Wang discloses drilling a straight borehole section ([0069]-[0070]). 
Regarding claim 20: Wang discloses rotating the driveshaft with respect to the outer housing upon engagement of the borehole engagement members with the borehole wall ([0071]). 
Regarding claim 21: Wang discloses rotating the outer housing with the driveshaft upon retraction of the borehole engagement members from the borehole wall ([0069]-[0070]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180080283), alone.
Wang discloses the invention substantially as claimed and as discussed above.
Regarding claim 17: Wang does not explicitly disclose radially extending and allowing the borehole engagement members to retract at regular intervals. However, Wang discloses that “when it is desired” to advance the borehole in a straight trajectory or in a deviated trajectory from the existing borehole path, the apparatus is configured to extend or retract the borehole engagement members ([0069]-[0071]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus of Wang to radially extend and to allow the borehole engagement members to retract at regular intervals if such is desired. As Wang clearly discloses shifting the borehole engagement members as desired, it would have been within routine skill to shift the borehole engagement members at regular intervals if that was the desired operation. Such a configuration would have been predictable with a reasonable expectation of success and with no unexpected results. 
Allowable Subject Matter
Claims 1-14 are allowed. 
19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Directional drilling devices are very well-known in the art. Representative art which appears close to the claimed inventions includes Wang (US 20180080283), Tilley et al. (US 20180252088), Dorel (US 6158529), and Downton et al. (US 20110120725). This art discloses several claimed features such as an outer housing, a driveshaft located at least partially within and selectively rotatable with respect to the housing, that the driveshaft has a wall defining an axial flow bore, a through port formed in the driveshaft wall, one or more borehole engagement members moveable with respect to the outer housing toward engagement with the borehole wall to urge the directional drilling device in a radial direction with respect to the borehole, and a mud pressure actuation system. However, this art fails to disclose or fairly suggest the detailed limitations describing the claimed structure, particularly the positional relationships of the claimed mud pressure actuation system and its flow control of fluid through the through port to control hydraulic pressure. Thus, although the general structure may be generally known, the art does not disclose the detailed combinations of the recited limitations herein. The examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/22/2021